UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-32600 TUCOWS INC. (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 23-2707366 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 96 Mowat Avenue, Toronto, Ontario M6K 3M1, Canada (Address of Principal Executive Offices) (Zip Code) (416) 535-0123 (Registrant’s Telephone Number,Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days:YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T §232.405 of this chapter during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act):YesoNox As of May9,2012, there were 46,238,117outstanding shares of common stock, no par value, of the registrant. TUCOWS INC. Form10-Q Quarterly Report INDEX PARTI FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 1 Consolidated Balance Sheets as of March31, 2012 (unaudited) and December31, 2011 1 Consolidated Statements of Operations and Comprehensive Income (unaudited) for the three months ended March31, 2012 and 2011 2 Consolidated Statements of Cash Flows (unaudited) for the three months ended March31, 2012 and 2011 3 Notes to Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 31 PARTII OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 4. Mine Safety Disclosures 32 Item 6. Exhibits 33 Signatures 34 TRADEMARKS, TRADE NAMES AND SERVICE MARKS Tucows®, Butterscotch®, EPAG®, Hover®, OpenSRS®, Platypus®, Ting® and YummyNames® are registered trademarks of Tucows,Inc. or its subsidiaries. Other service marks, trademarks and trade names of Tucows,Inc. or its subsidiaries may be used in this Quarterly Report on Form10-Q (this “Quarterly Report”). All other service marks, trademarks and trade names referred to in this Quarterly Report are the property of their respective owners. Solely for convenience, any trademarks referred to in this Quarterly Report may appear without the ® or TM symbol, but such references are not intended to indicate, in any way, that we or the owner of such trademark, as applicable, will not assert, to the fullest extent under applicable law, our or its rights, or the right of the applicable licensor, to these trademarks. PARTI. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Tucows Inc. Consolidated Balance Sheets (Dollar amounts in U.S. dollars) March 31, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $65,000 as of March 31, 2012 and $57,415 as of December 31, 2011 Prepaid expenses and deposits Derivative instrument asset, current portion (note 7) - Prepaid domain name registry and ancillary services fees, current portion Income taxes recoverable Total current assets Derivative instrument asset, long-term portion (note 7) Prepaid domain name registry and ancillary services fees, long-term portion Property and equipment Deferred financing charges Deferred tax asset, long-term portion (note 8) Intangible assets (note 5) Goodwill Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Customer deposits Derivative instrument liability, current portion (note 7) Loan payable, current portion (note 6) Deferred revenue, current portion Accreditation fees payable, current portion Deferred tax liability, current portion (note 8) Income taxes payable Total current liabilities Derivative instrument liability, long-term portion (note 7) - Deferred revenue, long-term portion Accreditation fees payable, long-term portion Deferred rent, long-term portion Deferred tax liability, long-term portion (note 8) Stockholders' equity (note 12) Preferred stock - no par value, 1,250,000 shares authorized; none issued and outstanding - - Common stock - no par value, 250,000,000 shares authorized; 46,221,565 shares issued and outstanding as of March 31, 2012 and 53,497,584 shares issued and outstanding as of December 31, 2011 Additional paid-in capital Deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements 1 Tucows Inc. Consolidated Statements of Operations and Comprehensive Income (Dollar amounts in U.S. dollars) (unaudited) Three months ended March 31, (unaudited) Net revenues (note 10) $ $ Cost of revenues: Cost of revenues Network expenses (*) Depreciation of property and equipment Amortization of intangible assets (note 5) Total cost of revenues (note 10) Gross profit Expenses: Sales and marketing (*) Technical operations and development (*) General and administrative (*) Depreciation of property and equipment Amortization of intangible assets (note 5) Loss (gain) on currency forward contracts (note 2) ) ) Total expenses Income from operations Other income (expense): Interest expense, net ) ) Other income (note 5) Total other income (expense) Income before provision for income taxes Provision for income taxes (note 8) Net income and comprehensive income for the period $ $ Basic earnings per common share (note 9) $ $ Shares used in computing basic earnings per common share (note 9) Diluted earnings per common share (note 9) $ $ Shares used in computing diluted earnings per common share (note 9) See accompanying notes to unaudited consolidated financial statements (*) Stock-based compensation has been included in expenses as follows: Network expenses $ $ Sales and marketing Technical operations and development General and administrative 2 Tucows Inc. Consolidated Statements of Cash Flows (Dollar amounts in U.S. dollars) (unaudited) Three months ended March 31, Cash provided by (used in): (unaudited) Operating activities: Net income for the period $ $ Items not involving cash: Depreciation of property and equipment Amortization of deferred financing charges Amortization of intangible assets Deferred income taxes - Deferred rent Acquisition of domain names ) - Disposal of domain names Gain on disposition of intangible assets ) - (Gain) loss on currency forward contracts ) Stock-based compensation Changes in non-cash operating working capital: Accounts receivable ) ) Prepaid expenses and deposits ) ) Prepaid domain name registry and ancillary services fees ) ) Income taxes recoverable/payable Accounts payable Accrued liabilities Customer deposits ) Deferred revenue Accreditation fees payable Net cash provided by operating activities Financing activities: Proceeds received on exercise of stock options Repurchase of common stock ) - Proceeds received on loan payable - Repayment of loan payable ) ) Net cash used in financing activities ) ) Investing activities: Additions to property and equipment ) ) Proceeds on disposition of intangible assets - Net cash provided by (used in) investing activities ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Interest paid $ $ Supplementary disclosure of non-cash investing activity: Property and equipment acquired during the period not yet paid for $ $ See accompanying notes to unaudited consolidated financial statements 3 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. ORGANIZATION OF THE COMPANY: TucowsInc., a Pennsylvania corporation (referred to throughout this report as the “Company”, “Tucows”, “we”, “us” or through similar expressions), together with our consolidated subsidiaries, is a distributor of Internet services, including domain name registration, security and identity products, email, and mobile telephony services both through its global Internet-based wholesale distribution network of Internet Service Providers, web hosting companies and other providers of Internet services to end-users and through retail websites directly to end-users. We were incorporated under the laws of the Commonwealth of Pennsylvania in November1992 under the name Infonautics,Inc. In August2001, we completed our acquisition of Tucows Inc., a Delaware corporation, and we changed our name from Infonautics,Inc. to Tucows Inc. Our principal executive office is located in Toronto, Ontario and we have other offices in the Netherlands, Germany, and the United States. 2. BASIS OF PRESENTATION: The accompanying unaudited interim consolidated balance sheets, and the related consolidated statements of operations and comprehensive income and cash flows reflect all adjustments, consisting of normal recurring adjustments, that are, in the opinion of management, necessary for a fair presentation of the financial position of Tucows and its subsidiaries as at March31,2012 and the results of operations and cash flows for the interim periods ended March31,2012 and 2011. The results of operations presented in this Quarterly Report on Form10-Q are not necessarily indicative of the results of operations that may be expected for future periods. The accompanying unaudited interim consolidated financial statements have been prepared by Tucows in accordance with the rulesand regulations of the Securities and Exchange Commission (the “SEC”). Certain information and footnote disclosure normally included in the Company’s annual audited consolidated financial statements and accompanying notes have been condensed or omitted. These interim consolidated financial statements and accompanying notes follow the same accounting policies and methods of application used in the annual financial statements and should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto for the year ended December31,2011 included in Tucows’ 2011 Annual Report on Form10-K filed with the SEC on March26,2012. There have been no material changes to our significant accounting policies during the three months ended March31,2012 as compared to the significant accounting policies described in our Annual Report on Form10-K for the fiscal year ended December31, 2011. In the prior period, the Company recorded the realized gain or loss upon settlement of currency forward contracts in “General and administrative expenses” and recorded the unrealized gain or loss in “Loss (gain) on currency forward contracts”. The Company has determined that both of these amounts are more appropriately classified in expenses as “Loss (gain) on currency forward contracts” and as a result a gain of $0.5 million for Q1, 2011 has been reclassified from “General and administrative expense” to “Loss (gain) on currency forward contracts”. As a result of this reclassification, there was no change to previously reported net income (loss), income from operations, net revenues, gross profit, reported cash flows or the amounts recorded in the consolidated balance sheets. The Company recognizes the effects of events or transactions that occur after the balance sheet date but before financial statements are issued (“subsequent events”) if there is evidence that conditions related to the subsequent event existed at the date of the balance sheet date, including the impact of such events on management’s estimates and assumptions used in preparing the financial statements. Other significant subsequent events that are not recognized in the financial statements, if any, are disclosed to the notes to the unaudited interim consolidated financial statements. 3. ACQUISITIONS: a. Acquisition of EPAG Domainservices GMBH: On August1, 2011, Tucows (Germany) Inc. (“Tucows Germany”), one of the Company’s wholly owned subsidiaries, acquired 100% of the outstanding capital stock of EPAG Domainservices GMBH (“EPAG”), from QSC AG. EPAG, based in Bonn, Germany, is an ICANN-accredited registrar with over 400,000 domains under management and is notable for offering over 200 Top Level Domains (TLDs). Consideration for the acquisition of EPAG was approximately US$2.4 million (€1.7 million to purchase the shares and the settlement of a working capital adjustment of €0.25 million) through an all-cash transaction which was financed by utilizing the Company’s non-revolving, reducing demand loan facility in the amount of US$2.5 million. In August 2011, the Company repaid $1.0 million of this loan. The acquisition consideration is net of cash acquired of US$0.1 million and a loan receivable from EPAG assumed in the amount of US$0.1 million. In connection with the acquisition, the Company incurred approximately US$0.1 million of acquisition costs during the three months ended September30,2011 and recorded the expenses in the general and administrative expenses line in the consolidated statement of operations. These costs include legal and other professional services. 4 The Company has accounted for the acquisition of EPAG using the acquisition method as required in ASC 805, Business Combinations. As such, fair values have been assigned to the assets and liabilities acquired and the excess of the total purchase price over the fair value of the net assets acquired is recorded as goodwill. The Company has completed the final valuation of the fair value assessment of certain intangible assets. The goodwill represents business benefits the Company anticipates realizing from optimizing resources and access to additional domain name TLD’s. The goodwill is not expected to be deductible for tax purposes. Purchase price allocation The following table summarizes the Company’s purchase price allocation based on the fair value of the assets acquired and liabilities assumed on August 1, 2011: Accounts receivable $ Cash acquired Prepaid expenses and deposits Prepaid domain name registry fees Property and equipment Intangible assets Goodwill Total assets acquired Accounts payable Accrued liabilities Customer deposits Deferred revenue Income taxes payable Deferred tax liability Total liabilities acquired Purchase price $ The intangible assets acquired include technology in the amount of $0.3 million, brand in the amount of $0.2 million and customer relationships in the amount of $1.2 million. The residual value from the purchase price has been allocated to goodwill. The technology is being amortized over two years, while the customer relationships and brand are being amortized over seven years. The amount of EPAG’s revenues and net loss included in Tucows’ Consolidated Statements of Operations and Comprehensive Income for the three months ended March 31, 2012, and the unaudited pro forma revenues and net income of the combined entity had the acquisition been consummated as of January 1, 2011, are set forth below: Revenues for the three Net income (loss) for the three months ended March 31, months ended March 31, Actual $ $ — $ $ — Three months ended March 31, Supplemental Unaudited Pro Forma Information Total revenue $ $ Net income * $ $ *Included within net income for the three months ended March 31, 2012 above are $87,240 of estimated amortization charges relating to the allocated values of intangible assets. The unaudited pro forma financial information in the table above is presented for informational purposes only and is not indicative of the results of operations that would have been achieved if the acquisition had taken place at the beginning of the period presented or the result that may be realized in the future. 5 4. NEW ACCOUNTING POLICIES: Recent Accounting Pronouncements Adopted Comprehensive Income The Company adopted Accounting Standards Update No. 2011-05, “Comprehensive Income” (Topic 220)—Presentation of Comprehensive Income (“ASU 2011-05”), effective January 1, 2012 and applied retrospectively, which requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of equity. Fair Value Measurement and Disclosures The Company adopted Accounting Standards Update No. 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards” (Topic 820)—Fair Value Measurement (“ASU 2011-04”), effective January 1, 2012 and applied retrospectively, which provides a consistent definition of fair value and ensures that the fair value measurement and disclosure requirements are similar between U.S. GAAP and International Financial Reporting Standards. ASU 2011-04 changes certain fair value measurement principles and enhances the disclosure requirements particularly for level 3 fair value measurements (as defined in note 14 below). The adoption of ASU 2011-08 did not materially impact the fair value measurements of our assets and/or liabilities. Testing Goodwill for Impairment The Company adopted Accounting Standards Update No. 2011-08, Intangibles—Goodwill and Other (Topic 350)—Testing Goodwill for Impairment (“ASU 2011-08”), effective January 1, 2012, which allows entities to use a qualitative approach to test goodwill for impairment. ASU 2011-08 permits an entity to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying value. If it is concluded that this is the case, it is necessary to perform the currently prescribed two-step goodwill impairment test. Otherwise, the two-step goodwill impairment test is not required. The adoption of ASU 2011-08 did not materially impact the carrying value of our recorded goodwill. The Company will perform its next annual goodwill impairment testing on December 31, 2012. 5. INTANGIBLE ASSETS: Intangible assets consist of acquired technology, brand, customer relationships, surname domain names and our portfolio of domain names. As reflected in the table below, these balances are being amortized on a straight-line basis over the life of the intangible assets, except for the surname domain names and portfolio domain names; which have been determined to have an indefinite life and which are tested annually for impairment. A summary of acquired intangible assets for the three months ended March31,2012 is as follows: Technology 2 – 7 years Brand 7 years Customer relationships 4 – 7 years Surname domain names indefinite life Direct navigation domain names indefinite life Total Net book value, December 31, 2011 $ 227,430 $ 571,930 $ 2,512,660 $ 12,120,077 $ 2,050,493 $ 17,482,590 Acquisition of domain names — 3,664 3,664 Sales of domain names — — — Amortization expense — — Net book value, March 31, 2012 $ 191,520 $ 528,520 $ 2,337,040 $ 12,118,454 $ 2,040,042 $ 17,215,576 As of March 31, 2012, the accumulated amortization for the definite life intangibles was $3.4 million. During the three months ended March 31, 2012, the Company sold certain intangible assets with no book value for $0.5 million 6 6. LOAN PAYABLE: The Company has credit agreements (collectively the “Amended Credit Facility”) with the Bank of Montreal (the “Bank”) that were amended on July 27, 2011, and which provide it with access to two revolving demand loan facilities, a treasury risk management facility and an operating demand loan. Two Revolving Demand Loan Facilities The Amended Credit Facility provides for $8.0 million in funds available through a demand loan revolving facility (the “DLR Loan”) and a demand loan revolving, reducing facility (the “DLRR Loan”, and together with the DLR Loan, the “Revolving Demand Loan Facilities”).Advances under the Revolving Demand Loan Facilities may be used to finance the repurchases of the Company’s common stock and for certain permitted acquisitions.The Amended Credit Facility provides that aggregate advances under the Revolving Demand Loan Facilities may not exceed $8.0million and that no more than $2.0million of such advances may be used to finance repurchases of its common stock (the “Share Repurchase Limit”).On December13,2011, the Company entered into a letter of acknowledgment with the Bank that provided for the waiver of the Share Repurchase Limit and permitted it to use any funds available under the Revolving Demand Loan Facilities to finance share repurchases through March31,2012. As of March31,2012, the Share Repurchase Limit was reinstated and the Company may now draw additional funds on the Revolving Demand Loan Facilities to fund share repurchases only to the extent that the outstanding balance of the Revolving Demand Loan Facilities does not exceed $2.0 million. The DLR Loan accrues interest at the BMO U.S. Base Rate plus 1.25%. The Company may elect to pay interest on the DLRR Loan either at the BMO U.S. Base Rate plus 1.25% or LIBOR plus 2.50%. In addition, the Revolving Demand Loan Facilities are subject to an undrawn aggregate standby fee of 0.20% following the first draw, which such fee is payable quarterly in arrears. Outstanding amounts under the Revolving Demand Loan Facilities are payable on demand at any time, at the sole discretion of the Bank, with or without cause, and the Bank may terminate these loan facilities at any time. Repayment of advances under the DLR Loan consists of interest only payments made monthly in arrears and prepayment is permitted without penalty. The outstanding balance under the DLR Loan as of December 31st of each year is to be fully repaid within 31 days of December 31st through an equivalent advance made under the DLRR Loan. Advances under the DLRR Loan will be made annually and solely for such purpose. Each advance under the DLRR Loan is to be repaid in equal monthly principal payments plus interest, over a period of four years from the date of such advance. On July28,2011, the Company drew down $2.5 million on the DLR Loan to fund the acquisition of EPAG as more fully described under Note 3, Business acquisitions. On August11,2011, the Company prepaid $1.0 million of this loan. On December 31, 2011, in accordance with the terms of the Revolving Demand Loan Facilities, the remaining balance under the DLR Loan was fully repaid by an equivalent advance made under the DLRR Loan. At March 31, 2012, the outstanding balance under the DLRR Loan was $0.3million. During the period ended March 31, 2012, the Company successfully concluded a modified “Dutch auction tender offer”, which was funded from available cash and an advance under the DLR Loan in the amount of $4.0 million.Under the terms of the offer, the Company repurchased an aggregate of 7,570,236 shares of its common stock at a purchase price of $0.77 per share, for a total of $5,829,082, excluding transaction costs of approximately $64,000. At March31,2012, the outstanding balance under the DLR Loan was $4.0million. Treasury Risk Management Facility The Amended Credit Facility also provides for a $3.5 million, settlement risk line to assist us with hedging Canadian dollar exposure through foreign exchange forward contracts and/or currency options. Under the terms of the Amended Credit Facility, the Company may enter into such agreements at market rates with terms not to exceed 18 months. As of March31,2012, the Company held contracts in the amount of $25.3million to trade U.S. dollars in exchange for Canadian dollars (note 7). Operating Demand Loan The Amended Credit Facility also provides the Company with a $1.0 million operating demand loan facility to assist it in meeting its operational needs (the “Operating Demand Loan”). The Operating Demand Loan accrues interest at a rate of BMO U.S. Base Rate plus 1.25%. Interest is payable monthly in arrears with any borrowing under the Operating Demand Loan fluctuating widely with periodic clean-up, at a minimum on an annual basis. The Company has also agreed to pay the Bank a monthly monitoring fee of US$500 with respect to this loan. The Operating Demand Loan is payable on demand at any time, at the sole discretion of the Bank, with or without cause, and the Bank may terminate the Operating Demand Loan at any time. As of March31,2012, the Company had no amounts outstanding under the Operating Demand Loan. 7 General Terms The Amended Credit Facility contains customary representations and warranties, affirmative and negative covenants, and events of default. The Amended Credit Facility also requires the Company to make annual cash sweep payments based on its audited financial statements provided. These cash sweep payments are applied solely to amounts outstanding under the DLRR Loan in inverse order of maturity. The Amended Credit Facility also requires that the Company comply with certain customary non-financial covenants and restrictions. In addition, the Company has agreed to comply with the following financial covenants at all times: (i) Maximum Senior Funded Debt to EBITDA of 2.00:1; (ii) Maximum Total Funded Debt to EBITDA of 2.50:1; and (iii) Minimum Fixed Charge Coverage of 1.25:1. Further, the Maximum Annual Capital Expenditures cannot exceed $3.6 million per year, which limit will be reviewed on an annual basis. As of, and for the period ended, March31,2012, the Company was in compliance with these covenants. Principal loan repayments over the next five years are as follows: $ 7. DERIVATIVE INSTRUMENT ASSETS AND LIABILITIES: The Company enters into foreign currency contracts to hedge a portion of the Company’s expected Canadian dollar requirements. All derivative financial instruments are recorded at fair value on our consolidated balance sheet. The fair value of our foreign currency contracts at March31, 2012 was a net unrealized gain of $2,000 as compared to a net unrealized gain of $721,000 at March31,2011. The net unrealized gain is a result of fluctuations in foreign exchange rates between the date the currency forward contracts were entered into and the valuation date at period end. At March31, 2012, the Company had the following outstanding forward exchange contracts to trade U.S. dollars in exchange for Canadian dollars: Maturity date Notional amount of U.S. dollars Weighted average exchange rate of U.S. dollars Fair value April – June, 2012 $ $ July – September, 2012 October – December, 2012 January – March, 2013 137,973 April – May, 2013 127,391 Total $ $ 2,360 The Company does not apply hedge accounting and, therefore, for the three months ended March 31, 2012, the Company recorded a gain of $0.6 million on currency forward contracts in its consolidated statements of operations and comprehensive income. For the three months ended March 31, 2011, the Company recorded a gain on currency forward exchange contracts of $0.4 million. 8. INCOME TAXES For the three months ended March31,2012, the Company recorded a provision for income taxes of $0.8million on income before income taxes of $2.5million, using an estimated effective tax rate for our 2012 fiscal year. Comparatively, for the three months ended March31,2011, the Company recorded a provision for income taxes of $0.1million on income before taxes of $0.9million, using an estimated effective tax rate for its 2011 fiscal year adjusted for certain foreign exchange losses for which it did not anticipate obtaining a current tax benefit in that fiscal year. The effective tax rate for the three months ended March 31, 2012 differs from the effective rate for the comparative period ended March 31, 2011 as a result of the change in temporary differences during the period in respect of deferred tax assets that were recognized in the fourth quarter of 2011. In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the years in which those temporary differences become deductible. Management considers projected future taxable income, uncertainties related to the industry in which it operates, and tax planning strategies in making this assessment.During the fourth quarter of 2011 the Company released the remaining valuation allowance of $3.6million. 8 The Company follows the provisions of FASB ASC Topic 740,Income Taxes to account for income tax exposures. The application of this interpretation requires a two-step process that separates recognition of uncertain tax benefits from measurement thereof. The Company had approximately $0.2million of total gross unrecognized tax benefit as of March31,2012 and $0.2million of total gross unrecognized tax benefit as of December31,2011, which if recognized would favorably affect its income tax rate in future periods. The unrecognized tax benefit relates primarily to prior year Pennsylvania state franchise taxes and other insignificant US state taxes as well as unrecognized tax benefits for 2011 research and development tax credits. The Company recognizes accrued interest and penalties related to income taxes in income tax expense. The Company did not have significant interest and penalties accrued as of March31,2012 and December31,2011, respectively. The Company believes that it is reasonably possible that all of the unrecognized tax benefit will decrease in the next twelve months as it is anticipated that the U.S. tax authorities will finalize their review of prior taxes owing in Pennsylvania within the period, certain other prior year state tax returns will be filed and the 2011 Canadian research and development claim will be filed and assessed. 9. BASIC AND DILUTED EARNINGS PER COMMON SHARE: Basic earnings per common share has been calculated by dividing net income for the period by the weighted average number of common shares outstanding during each period. Diluted earnings per share has been calculated by dividing net income for the period by the weighted average number of common shares and potentially dilutive common shares outstanding during the period. In computing diluted earnings per share, the treasury stock method is used to determine the number of shares assumed to be purchased from the conversion of common shares equivalents or the proceeds of option exercises. The following table is a summary of the basic and diluted earnings per common share: Three months ended March 31, 2012 Three months ended March 31, 2011 Numerator for basic and diluted earnings per common share: Net income for the period $ $ Denominator for basic and diluted earnings per common share: Basic weighted average number of common shares outstanding Effect of outstanding stock options Diluted weighted average number of shares outstanding Basic earnings (loss) per common share $ $ Diluted earnings (loss) per common share $ $ For the three months ended March 31, 2012, outstanding options to purchase 641,750 common shares were not included in the computation of diluted income per common share because all such options had exercise prices greater than the average market price of the common shares. During the three months ended March31,2012, 7,570,236 common shares were repurchased and cancelled under the terms of a modified Dutch auction tender offer announced in December 2011. The computation of earnings per share and diluted earnings per share for the three months ended March31,2012 includes reductions in the number of shares outstanding due to these repurchases. No common shares were repurchased during the three months ended March31,2011. 9 10. SUPPLEMENTAL INFORMATION: The following is a summary of the Company’s revenue earned from each significant revenue stream: Three months ended March 31, OpenSRS : Domain Services $ $ Value-Added Services Total OpenSRS Services Hover Portfolio $ $ No customer accounted for more than 10% of the Company’s revenue for the three months ended March31,2012 or the three months ended March31,2011. Significant management judgment is required at the time revenue is recorded to assess whether the collection of the resulting receivables is reasonably assured. On an ongoing basis, we assess the ability of our customers to make required payments. Based on this assessment, we expect the carrying amount of our outstanding receivables, net of allowance for doubtful accounts, to be fully collected. As of March31,2012, no customer accounted for 10% of accounts receivable. As of March31, 2011, one customer accounted for 12% of accounts receivable. The following is a summary of the Company’s cost of revenues from each significant revenue stream: Three months ended March 31, OpenSRS : Domain Services $ $ Value-Added Services Total OpenSRS Services Hover Portfolio Network, other costs Network, depreciation and amortization costs $ $ 11. COMMITMENTS AND CONTINGENCIES: The Company is involved in various legal claims and lawsuits in connection with its ordinary business operations. The Company intends to vigorously defend these claims. While the final outcome with respect to any actions or claims outstanding or pending as of March31, 2012 cannot be predicted with certainty, management believes that their resolution will not have a material adverse effect on the Company’s financial position. 10 12. STOCKHOLDERS’ EQUITY: The following unaudited table summarizes stockholders’ equity transactions for the three month period ended March31,2012: Additional Total Common Stock Paid in Stockholders’ Shares Amount Capital Deficit equity Balances, December 31, 2011 $ $ $ ) $ Exercise of stock options — Repurchase and cancellation of shares – Dutch Auction ) ) ) — ) Stock-based compensation — — — Net income for the period — — — Balances, March 31, 2012 $ On January 23, 2012, the Company announced that it successfully concluded a modified “Dutch auction tender offer” that was previously announced on December 15, 2011. Under the terms of the offer, the Company repurchased an aggregate of 7,570,236 shares of its common stock at a purchase price of $0.77 per share, for a total of $5,829,082, excluding transaction costs of approximately $64,000. The purchase price and all transaction costs were funded from available cash and an additional advance under its Amended Credit Facility from the Bank in the amount of $4.0 million. All shares purchased in the tender offer received the same price and all shares repurchased were immediately cancelled. As a result of the completion of the tender offer, as of January 23, 2012, the Company had 46,047,053 shares issued and outstanding. On March 16, 2012, the Company announced that it was reinstating its previously announced stock buyback program, which initially commenced on November 15, 2011 and which was temporarily suspended when the Company undertook its Dutch auction tender offer. Under this buyback program, the Company may repurchase up to 3,840,000 shares of the Company’s common stock over the 12-month period that commenced on November 15, 2011.The Company did not repurchased any shares under this program during the three month period ended March 31, 2012. 13. SHARE-BASED PAYMENTS (a) Stock options The fair value of each option grant is estimated on the date of grant using the Black-Scholes option-pricing model, consistent with the guidance on stock compensation. Because option-pricing models require the use of subjective assumptions, changes in these assumptions can materially affect the fair value of the options. The assumptions presented in the table below represent the weighted average of the applicable assumption used to value stock options at their grant date. The Company calculates expected volatility based on historical volatility of the Company’s common shares. The expected term, which represents the period of time that options granted are expected to be outstanding, is estimated based on historical exercise experience. The Company evaluated historical exercise behavior when determining the expected term assumptions. The risk-free rate assumed in valuing the options is based on the U.S. Treasury yield curve in effect at the time of grant for the expected term of the option. The Company determines the expected dividend yield percentage by dividing the expected annual dividend by the market price of our common shares at the date of grant. During the three months ended March31,2012, stock options to purchase 45,000 common shares were granted. No stock options were granted during the three months ended March31,2011 The stock options granted during the three months ended March31,2012 expire in 2019. 11 Details of stock option transactions for the three months ended March31,2012 and March31,2011 are as follows: Three months ended Three months ended March 31, 2012 March 31, 2011 Weighted Weighted Average Average Number of exercise price Number of exercise price Shares per share Shares per share Outstanding, beginning of period 8,746,041 $ 8,272,249 $ Granted — — Exercised Forfeited Expired — Outstanding, end of period 8,458,699 $ 8,254,749 $ Options exercisable, end of period 6,746,199 $ $ As of March31, 2012, the exercise prices, weighted average remaining contractual life and intrinsic values of outstanding options were as follows: Options outstanding Options exercisable Exercise price Outstanding Number Weighted average exercise price per share Weighted Average remaining contractual life (years) Aggregate intrinsic value Number exercisable Weighted average exercise price per share Aggregate intrinsic value $
